Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATESSECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 S CHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [X] Soliciting Material Pursuant to § 240.14a-12 MENTOR GRAPHICS CORPORATION (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing of which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: FOR IMMEDIATE RELEASE News Release For more information, please contact: Ry Schwark Joe Reinhart Media Contact Investor Contact ry_schwark@mentor.com joe_reinhart@mentor.com Mentor Graphics Proceeds with Convertible Debt Offering Offering Will Reduce Cash Interest Payments and Extend Debt Maturity WILSONVILLE, Ore., March 31, 2011  Mentor Graphics Corp. (NASDAQ: MENT) today announced that the companys Board of Directors had affirmed its decision to proceed with the $253 million offering of 4.00% Convertible Subordinated Debentures due 2031 (the 4.00% Debentures) announced on March 29, 2011. The offering of the 4.00% Debentures allows the company to replace not only its outstanding 6.25% Convertible Subordinated Debentures due 2026 but also its $18.5 million secured term loan. The offering provides the following financial benefits:  Reduces the cash interest rate on outstanding debentures from 6.25% to 4.00%;  Increases the conversion price on Mentors debentures from $17.97 to $20.54 per share;  Reduces dilution by using $25.0 million of proceeds to repurchase approximately 1.7 million shares;  Extends the date on which debenture holders can force repayment by five years, from 2013 to 2018;  Provides Mentor the ability to negotiate an amendment to extend the term of its existing revolving credit facility beyond 2013; and  Effectively reduces interest costs from the companys secured term loan from 4.81% to 4.00%. The initial purchasers of the 4.00% Debentures exercised their over-allotment option to purchase $33 million of additional 4.00% Debentures on March 30, 2011. Commenting on the offering, Gregory K. Hinckley, President and Chief Financial Officer of Mentor, stated, the high level of institutional investor interest in our new convertible debt offering resulted in attractive terms for the company and demonstrated strong investor support for Mentors business strategy and long-term prospects. The company also announced that its Board has rejected Carl Icahns stalking horse loan proposal that was received on the night of March 29, 2011 after the company had priced its 4.00% Debentures offering. The Board noted that Mr. Icahns last-minute debt financing proposal lacked detail on important terms. To the extent that proposed basic terms were provided, the Board noted that the Icahn proposal had a higher interest rate and found that the Icahn proposal for only a two and one half year maturity would interfere with the companys ability to negotiate a meaningful extension of its revolving credit facility that is set to expire in June 2011, creating unnecessary risk in the companys capital structure. Mr. Icahns proposal was also not a binding commitment. Moreover, prior to the launch of the 4.00% Debentures offering, Mentors Board carefully had evaluated the merits of a non-convertible debt financing as compared to a convertible debt financing and concluded that the latter was the more appropriate course of action. For these and other reasons, the Board affirmed that it was in the best interests of the company and its shareholders that the company proceed with the offering of its 4.00% Debentures. About Mentor Graphics Mentor Graphics Corporation (NASDAQ: MENT) is a world leader in electronic hardware and software design solutions, providing products, consulting services and award-winning support for the world's most successful electronic, semiconductor and systems companies. Established in 1981, the company reported revenues over the last 12 months of about $915 million. Corporate headquarters are located at 8005 S.W. Boeckman Road, Wilsonville, Oregon 97070-7777.
